Case 5:14-cr-00318-C Document 68 Filed 06/20/19 Page 1 of 1

Douglas Gene Williams
4113 Bentbrook Place
Norman, OK 73072

June 20, 2019

Honorable Robin J. Cauthron

United States District Court for The Western District of Oklahoma
U.S. Courthouse

200 N.W. 4" Street, Room 4001

Oklahoma City, OK 73102

Re: Douglas G. Williams No. 5:14-cr-00318
Dear Judge Cauthron:

First, | would like to express my gratitude to you for recently addressing the issue of my subpoena to
appear before the court as an Expert Witness at trial in New Mexico. | realize that it may have been a
difficult decision due to the limitations of my probation; and | am heartened by the fact that Your Honor
determined that my testimony would be “protective,” rather than “harmful” to the public.

| was imprisoned in 2017 and served two years in Florence, Colorado. In July, | will have completed two
years of my probation, and on July 26, 2020, | will have completed my three years of supervised release.

My desire for the last forty years of my life has been to help citizens defend themselves against the
harmful effects of polygraph testing. To that end, my testimony before Congress in 1985 contributed to
the passing of the EPPA, the Employment Polygraph Protection Act, prohibiting use of polygraph tests on
individuals in the private sector. It influenced the Supreme Court's ruling prohibiting use of polygraph
results as proof of either innocence or guilt in many courts throughout the United States. Even currently,
the New Mexico Prosecutor’s determination that my knowledge and skills would benefit his case against a
doctor accused of multiple rapes has deepened my faith that my teachings still benefit the communities of
this country.

With those things in mind, | have been informed by my probation officer, Ms. Whitney Chakroun, that |
may write to you to ask that you consider commuting the final year of my probation. Along with Congress,
the Supreme Court, and currently, Prosecutors in a court of law in this country, | would ask that you
consider my contributions to be for the betterment of our society with a decision to forgive the final year of
my probation and allow me to continue my crusade to not just expose, but also to teach people how to
protect themselves from the fraud of lie detection via polygraph perpetrated by the government polygraph
industry — a fraud that has caused, and continues to cause, untold damage and misery to millions of
people by falsely accusing them of deception. As you have indicated in your last ORDER allowing me to
testify in the New Mexico case, it is much more dangerous to public safety to allow the government
polygraph industry to keep information about the flaws in polygraph testing secret than it is to allow me to
continue to expose them.

illlams

  
